Citation Nr: 0517951	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  01-03 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.

Entitlement to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from January 1964 to January 
1968, with service in the Republic of Vietnam.  The appellant 
is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 decision by the 
Department of Veterans Affairs (VA) Los Angeles, California, 
Regional Office (RO).  That decision denied service 
connection for the cause of the veteran's death.  In 
addition, the November 2000 decision denied entitlement to 
Dependents' Educational Assistance benefits under 38 U.S.C. 
Chapter 35.

The Board remanded the claim in September 2003 for further 
development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The veteran had military service in the Republic of 
Vietnam and is presumed to have been exposed to one or more 
herbicide agents during this service.

3.  During his lifetime, the veteran did not establish 
service connection for any disabilities.

4.  The veteran died in March 2000.  The cause of death was 
listed as metastatic esophageal carcinoma.

5.  Competent evidence and medical opinion establishes a 
reasonable nexus between the cause of the veteran's death and 
service, including exposure to Agent Orange.

6.  A claim for Chapter 35 education benefits is legally to 
be derived from the circumstances of the veteran's death.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1310, 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), (e), 
3.312 (2004).

2.  The criteria for DEA benefits under chapter 35, title 38, 
United States Code have been met. 38 U.S.C.A. § 3501 (West 
2002); 38 C.F.R. §§ 3.807, 21.3021 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

As this decision represents a grant of the benefits sought on 
appeal, the Board finds that any defect with regard to VA's 
duty to assist the appellant with the development of her 
claims is harmless error.

II.  Factual Background

Service medical records are silent with regard to complaints, 
treatment or findings associated with esophageal cancer.

Private treatment records reflected treatment from January to 
March 2000.  A January 2000 treatment note reported a 
diagnosis of metastatic esophageal carcinoma with brain and 
liver metastases.

The veteran's death certificate indicated that the veteran 
died in March 2000.  The cause of death was listed as 
metastatic esophageal carcinoma.

A November 2000 letter from Dr. E.L., the veteran's private 
primary care physician, noted that the veteran had recently 
died of esophageal cancer and had no risk factors, other than 
exposure to Agent Orange.  He stated that he "strongly 
believe[d] that the cause of [the veteran's] esophageal 
cancer was his exposure to Agent Orange."

A February 2001 letter from Dr. M.P., one of the veteran's 
private physicians, who specialized in internal medicine, 
gastroenterology, and pancreatic, biliary and liver disease, 
reported that the veteran was exposed to Agent Orange and 
died of terminal esophageal cancer.  The physician also noted 
that the veteran had "no other risk factors other than Agent 
Orange."  He stated that he "strongly believe[d] that the 
cause of [the veteran's] esophageal cancer was his exposure 
to Agent Orange."

A February 2001 letter from Dr. C.K., the veteran's private 
oncologist, stated that he treated the veteran after his 
diagnosis of metastatic esophageal cancer and assisted in his 
care until his death a short time after the diagnosis.  Dr. 
C.K. noted that the veteran was "younger than is typical for 
his diagnosis and he had no other significant risk factors.  
Given [the veteran's] history and the apparently causative 
association between Agent Orange and malignancies in certain 
gastrointestinal sites, I believe it is an entirely tenable 
hypothesis that exposure to Agent Orange was a factor in [the 
veteran's] carcinogenesis."

An August 2002 VA opinion signed by a VA physician's 
assistant and reviewed by a VA oncologist noted that the 
claims file was reviewed.  The opinion stated that "the 
diagnosis of adenocarcinoma of the esophagus with brain 
metastasis does not support a causal effect between Agent 
Orange exposure and the veteran's subsequent death.  This is 
based on the history, physical exams (location of the 
disease), as well as, review of the VA Agent Orange 
criteria."  The VA opinion does not refer to specific 
evidence reviewed in the claims folder; specifically, the 
three aforementioned opinions from the veteran's private 
physicians.

III.  Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2004).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a certain listed disability, shall be presumed to have 
been exposed during such service to an herbicide agent (Agent 
Orange), unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  38 C.F.R. § 3.307(a)(6)(iii) (2004); McCartt 
v. West, 12 Vet. App. 164, 166 (1999).

Under 38 C.F.R. § 3.309(e), certain diseases may be presumed 
to have resulted from exposure to certain herbicide agents 
such as Agent Orange.  The list includes chloracne or other 
acneform disease consistent with chloracne, Type 2 (adult 
onset) diabetes, Hodgkin's disease, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft- 
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  See 38 C.F.R. 
§ 3.309(e).  Chloracne, porphyria cutanea tarda, and subacute 
peripheral neuropathy must be manifest within one year after 
the last exposure to an herbicide agent.  38 C.F.R. 
§ 3.307(a)(6).  A note associated with 38 C.F.R. § 3.309(e) 
provides that the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements. First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307(a)(6).  Second, the veteran must be diagnosed 
with one of the specific diseases listed in 38 C.F.R. 
§ 3.309(e).  See Brock v. Brown, 10 Vet. App. 155, 162 
(1997).  If a disorder is not listed in 38 C.F.R. § 3.309(e), 
the presumption of service connection related to Agent Orange 
is not available.  See McCartt v. West, 12 Vet. App. 164 
(1999).

The Board notes further that the Secretary of the VA Affairs 
has determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 61 Fed. Reg. 
57586-57589 (1996); 64 Fed. Reg. 59232-59243 (1999); 67 Fed. 
Reg. 42600-42608 (2002).

Where the issue involves such a question of medical 
causation, competent evidence is required.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the 
presumption is not the sole method for showing causation, and 
thereby establishing service connection.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  Service connection will be 
determined by exercise of sound judgment, without recourse to 
speculation and after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran to include autopsy reports.  See 38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. §§ 3.303(a), 3.312 (2004).

Regarding the claim for educational benefits under Title 38, 
Chapter 35, it is noted that the surviving spouse of a 
veteran will have basic eligibility for benefits where the 
veteran was discharged from service under other than 
dishonorable conditions, and had a permanent total service 
connected disability in existence at the date of the 
veteran's death; or where the veteran died as a result of a 
service connected disability.  38 U.S.C.A. § 3501; 38 C.F.R. 
§ 3.807(a) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

With respect to the claim that the veteran has a disorder 
which is due to exposure to Agent Orange in service, the 
Board notes that his records of service show that he had 
service in Vietnam, so exposure to Agent Orange and other 
herbicide agents may be presumed.

Service connection may be established either through direct 
connection or presumptively.  In this instance, the veteran 
is not afforded a presumptive service connection because 
metastatic esophageal carcinoma is not listed on the 
presumptive list found in 38 C.F.R. § 3.309(e).  However, 
that does not preclude the appellant from establishing direct 
service connection for the veteran's cause of death.

Of record are four medical opinions addressing the issue of 
whether the veteran's cause of death, metastatic esophageal 
cancer, was related to service.  Two of the veteran's private 
physicians, his primary care physician and a physician 
specializing in internal medicine, gastroenterology, and 
pancreatic, biliary and liver disease, stated that they 
"strongly believe[d] that the cause of [the veteran's] 
esophageal cancer was his exposure to Agent Orange."  Both 
physicians treated the veteran and noted that he had no other 
risk factors.  The veteran's private oncologist, Dr. C.K., 
stated that the veteran was "younger than is typical for his 
diagnosis and he had no other significant risk factors.  
Given [the veteran's] history and the apparently causative 
association between Agent Orange and malignancies in certain 
gastrointestinal sites, I believe it is an entirely tenable 
hypothesis that exposure to Agent Orange was a factor in [the 
veteran's] carcinogenesis."

The final opinion, obtained from a VA physician assistant who 
reviewed the claims folder, was reviewed by a VA oncologist.  
The August 2002 VA opinion stated "the diagnosis of 
adenocarcinoma of the esophagus with brain metastasis does 
not support a causal effect between Agent Orange exposure and 
the veteran's subsequent death.  This is based on the 
history, physical exams (location of the disease), as well 
as, review of the VA Agent Orange criteria."  The Board 
notes that the VA opinion did not address the three opinions 
from the veteran's private physicians, which support the 
appellant's claim.  The Board finds, after a review of the 
record, that none of these opinions are more probative than 
the others.  Each of the physicians offered the reasons for 
their opinions and were familiar with the pertinent medical 
history and medical circumstances associated with the 
veteran's death.  The August 2002 VA opinion likewise 
expressed the reasons for the opinion and was based on a 
review of the claims folder.  The Board finds that the 
opinions, when viewed together, places the balance of the 
evidence in equipoise by indicating that it is as likely as 
not that the cause of the veteran's death was secondary to 
Agent Orange exposure.  As stated above, when the evidence is 
in relative equipoise as to the merits of an issue, then the 
benefit of the doubt in resolving the issue is to be given to 
the appellant.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 
at 55.  Accordingly, the Board concludes that the cause of 
the veteran's death was incurred while in service.

The claim for dependents' or survivors' educational 
assistance available under chapter 35, title 38, United 
States Code requires a favorable determination regarding the 
cause of death or other qualifying basis.  As the 
determination as to the cause of the veteran's death is 
favorable, and no other basis for eligibility is shown from 
the record, the claim for educational assistance must be 
regarded as legally sufficient since the requisite elements 
for eligibility to qualify for this benefit are met.


ORDER

Service connection for cause of the veteran's death is 
granted.

Eligibility for Chapter 35 Dependents' Education Assistance 
benefits is granted.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


